 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JULIE ANN HARRELL,                                No. 1:17-cv-01503-GSA
12                       Petitioner,
13           v.                                         ORDER GRANTING PLAINTIFF
                                                        THIRTY DAYS TO RETAIN
14    NANCY A. BERRYHILL, Acting                        COUNSEL IN NORTH CAROLINA
      Commissioner of Social Security,
15

16                       Respondent.                    (Doc. 25)
17

18          On January 18, 2019, the Court issued an Order to Show Cause why the above-captioned

19   case should not be transferred to the proper district in North Carolina or dismissed for lack of

20   venue. Doc. 23. On February 15, 2019, Plaintiff consented to a transfer of venue but requested

21   thirty days before venue is transferred to retain North Carolina counsel. Doc. 25.

22          Accordingly, on or before March 19, 2019, Plaintiff shall (1) confirm to the Court that she

23   has retained counsel in North Carolina, and (2) disclose the North Carolina locality in which she

24   resides to enable the Court to identify the proper district to which venue must be transferred.

25

26
27

28
                                                       1
 1
     IT IS SO ORDERED.
 2

 3     Dated:   February 19, 2019           /s/ Gary S. Austin
                                    UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    2
